Name: 2003/237/EC: Commission Decision of 3 April 2003 amending Decision 93/52/EEC as regards the recognition of certain Italian provinces as officially free of brucellosis (Text with EEA relevance) (notified under document number C(2003) 1083)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  Europe
 Date Published: 2003-04-04

 Avis juridique important|32003D02372003/237/EC: Commission Decision of 3 April 2003 amending Decision 93/52/EEC as regards the recognition of certain Italian provinces as officially free of brucellosis (Text with EEA relevance) (notified under document number C(2003) 1083) Official Journal L 087 , 04/04/2003 P. 0013 - 0014Commission Decisionof 3 April 2003amending Decision 93/52/EEC as regards the recognition of certain Italian provinces as officially free of brucellosis(notified under document number C(2003) 1083)(Text with EEA relevance)(2003/237/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals(1), as last amended by Commission Decision 2002/261/EC(2), and in particular Annex A, Chapter 1, point II, thereto,Whereas:(1) In the Italian Region of Sardinia (Provinces of Cagliari, Nuoro, Sassari, and Oristano) and in the Region of Tuscany (Province of Arezzo) brucellosis has been a notifiable disease for at least five years.(2) In the Provinces of Arezzo, Cagliari, Nuoro, Sassari, and Oristano at least 99,8 % of the ovine or caprine holdings are officially brucellosis-free holdings. These Provinces undertake, furthermore, to comply with Annex A, Chapter 1, point II(2), to Directive 91/68/EEC.(3) The Provinces of Arezzo, Cagliari, Nuoro, Sassari, and Oristano should consequently be recognised as officially free of brucellosis (B. melitensis).(4) Commission Decision 93/52/EEC(3), as last amended by Decision 2003/44/EC(4), should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 93/52/EEC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 3 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 19.(2) OJ L 91, 6.4.2002, p. 31.(3) OJ L 13, 21.1.1993, p. 14.(4) OJ L 13, 18.1.2003, p. 37.ANNEX"ANNEX IIIn France:Ain, Aisne, Allier, ArdÃ ¨che, Ardennes, Aube, Aveyron, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-d'Or, CÃ ´tes-d'Armor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, Essonne, Eure, Eure-et-Loir, FinistÃ ¨re, Gers, Gironde, Hauts-de-Seine, Haute-Loire, Haute-Vienne, Ille-et-Vilaine, Indre, Indre-et-Loire, Jura, Loir-et-Cher, Loire, Loire-Atlantique, Loiret, Lot-et-Garonne, Lot, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Morbihan, NiÃ ¨vre, Nord, Oise, Orne, Pas-de-Calais, Puy-de-DÃ ´me, RhÃ ´ne, Haute-SaÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Seine-Maritime, Seine-Saint-Denis, Territoire de Belfort, Val-de-Marne, Val-d'Oise, VendÃ ©e, Vienne, Yonne, Yvelines, Ville de Paris, Vosges.In Italy:Arezzo, Bolzano, Cagliari, Nuoro, Sassari, and Oristano.In Portugal:Autonomous Region of Azores.In Spain:Santa Cruz de Tenerife, Las Palmas."